                Case 19-25083-AJC        Doc 85    Filed 07/29/21    Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 (MIAMI, DIVISION)

In re:                              :                       CASE NO.: 19-25083-AJC
                                    :
ORLANDO JESUS GONZALEZ,             :                       CHAPTER 7
                                    :
      Debtor.                       :
____________________________________/

                        MOTION TO REVOKE DISCHARGE
                  IN ACCORDANCE WITH APPROVED SETTLEMENT

         COMES NOW, Robert A. Angueira, Trustee in Bankruptcy (the “Trustee”), and files this

Motion to Revoke Discharge in Accordance with Approved Settlement and states as follows:

         1.     The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on

November 7, 2019 (the “Petition Date”).

         2.     Robert A. Angueira is the duly appointed Chapter 7 Trustee.

         3.     On July 24, 2020, this Court entered an Order Granting Trustee’s Motion to

Approve Stipulation to Compromise Controversy [D.E. 70] (the “Settlement Order”).

         4.     The Settlement Order provides that the Debtor would pay the Trustee the total

sum of $6,000.00 to be paid in 20 equal monthly payments of $300.00 to be made on the 10th day

of each month starting on July 10, 2020 and ending on February 10, 2022.

         5.     Paragraph 12 of the Settlement Order also provides as follows:

                “If the Debtor fails to timely make any of the payments
                described in paragraph 2, then after ten (10) days written
                notice emailed or mailed to the Debtor and the Debtor’s
                counsel, the Trustee would be entitled to file a Motion and
                request a hearing seeking to revoke the Debtor’s bankruptcy
                discharge.”

         6.     The Debtor has defaulted on the payment terms under the Settlement Order.

Specifically, the Debtor has failed to make the $300.00 payments that were due on June 10, 2021
               Case 19-25083-AJC         Doc 85       Filed 07/29/21   Page 2 of 5

                                                                       CASE NO.: 19-25083-AJC


and July 10, 2021. As a result, the Debtor is $600.00 in arrears as of the date of this Motion.

Additionally, a payment of $300.00 is due on August 10, 2021.

        7.     On July 12, 2021, the Trustee mailed a default letter to the Debtor, which is

enclosed as Exhibit A.

        8.     The Trustee requests that the Debtor’s discharge be revoked under the terms of

the Settlement Order; unless $900.00 is received by the Trustee in clear funds by August 10,

2021.

        WHEREFORE, the Trustee respectfully requests the entry of an Order (a) granting this

motion; (b) revoking the Debtor’s discharge unless $9000.00 in clear funds is received by the

Trustee on or before August 10, 2021; (c) granting such other and further relief as this Court

deems appropriate.

        Respectfully submitted this 29th day of July, 2021.


                                             ROBERT A. ANGUEIRA, P.A.
                                             16 S.W. 1st Avenue
                                             Miami, Florida 33130
                                             Tel. (305) 263-3328
                                             e-mail yanay@rabankruptcy.com

                                             By       /s/ Yanay Galban
                                                  YANAY GALBAN, ESQ
                                                  Florida Bar No. 0105146




                                                  2
               Case 19-25083-AJC          Doc 85        Filed 07/29/21   Page 3 of 5

                                                                         CASE NO.: 19-25083-AJC


                                 CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this

29th day of July, 2021, to the Debtor as follows:

       Orlando Jesus Gonzalez
       11960 SW 4th Ter
       Miami, FL 33184

       I CERTIFY that a true and correct copy of the foregoing was served via the Notice of

Electronic Filing on this 29th day of July, 2021, to:

   •   Robert A Angueira trustee@rabankruptcy.com,
       fl79@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
       ruptcy.com;lillian@rabankruptcy.com
   •   Yanay Galban        yanay@rabankruptcy.com, robert@rabankruptcy.com
   •   Office of the US Trustee       USTPRegion21.MM.ECF@usdoj.gov
   •   Ariel Rodriguez       ariel.rodriguez@usdoj.gov


                                               ROBERT A. ANGUEIRA, P.A.
                                               16 S.W. 1st Avenue
                                               Miami, Florida 33130
                                               Tel. (305) 263-3328
                                               e-mail yanay@rabankruptcy.com

                                               By       /s/ Yanay Galban
                                                    YANAY GALBAN, ESQ
                                                    Florida Bar No. 0105146




                                                    3
Case 19-25083-AJC   Doc 85   Filed 07/29/21   Page 4 of 5
Case 19-25083-AJC   Doc 85   Filed 07/29/21   Page 5 of 5
